


Exhibit 10.1


AMENDMENT NO. 4
TO
PRECISION CASTPARTS CORP.
SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM
LEVEL TWO PLAN—ONGOING




Precision Castparts Corp.
an Oregon corporation
4650 SW Macadam, Suite 200
Portland, OR 97239    Company


The 2005 Restatement of the Precision Castparts Corp. Supplemental Executive
Retirement Program - Level Two Plan—Ongoing (the “Plan”), as amended through
Amendment No. 3, is further amended pursuant to Plan section 6.3 as follows:


1.
Limited Amount Cash-outs



In order to allow for limited amount cash-outs as permitted by Treasury
Regulation 1.409A-3(j)(4)(v), the following changes are made to the Plan:


1.1    The first sentence of section 3.1 is amended to add reference to “3.3-6”
between “2” and “3.4-2(c)”.


1.2    Section 3.2-2 is amended to add the phrase “Except as provided in 3.3-6,”
at the beginning of the first sentence.


1.3    A new section 3.3-6 is added to the Plan:


3.3-6    Notwithstanding any election made by a Participant under 3.3 or 3.4,
the Company may distribute a Participant’s benefit from the Plan in a single
lump sum payment if the value of the Participant’s vested benefit does not
exceed the applicable dollar amount under Code section 402(g)(1)(B) as of the
date of the distribution and the distribution results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan and any
other agreements, methods, programs or other arrangements treated as deferred
under a single nonqualified deferred compensation plan with the Plan under
Treasury Regulation 1.409A-1(c)(2).





--------------------------------------------------------------------------------




2.
Effective Date



This amendment shall be effective August 1, 2015.


PRECISION CASTPARTS CORP.




By:     /s/ Steven C. Blackmore        
    
Name of signer: Steven C. Blackmore    
                            
Date signed:     August 25        , 2015

